Citation Nr: 1636202	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint prior to December 15, 2009.

2.  Entitlement to an increased disability rating for left knee instability, rated as 10 percent disabling from December 15, 2009, to July 29, 2015, and 20 percent disabling thereafter.

3.   Entitlement to an increased disability rating for limitation of flexion of the left knee, rated as 10 percent disabling from December 15, 2009 to February 25, 2013, noncompensably disabling from February 25, 2013, to July 29, 2015, and 10 percent disabling thereafter.

4.  Entitlement to an increased disability rating for limitation of extension of the left knee, rated as 10 percent disabling from December 15, 2009 to February 25, 2013, 20 percent disabling from February 25, 2013, to July 29, 2015, and noncompensably disabling thereafter.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was remanded in December 2012 and August 2015 for additional development, and now returns for further appellate review.

This matter has a complex procedural history.  The Veteran filed the instant claim in January 2007.  At that time, she was in receipt of a 20 percent disability rating for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint.  

An August 2007 rating decision proposed to reduce the Veteran's disability rating for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint from 20 percent to 0 percent.  Thereafter, in November 2007, the RO implemented the proposed reduction and the rating for the Veteran's left knee disability was reduced to 10 percent disabling, effective January 1, 2008.  The Veteran subsequently perfected a timely appeal of that decision, asserting that the reduction was improper and that she was entitled to a disability rating in excess of a combined 20 percent for her left knee disability.  

In a December 2012 decision, the Board found that the reduction was improper, and ordered restoration of the 20 percent disability rating for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint, effective January 1, 2008.  The decision also remanded the issue of entitlement to a rating in excess of 20 percent for such service-connected disability.  The Agency of Original Jurisdiction (AOJ) effectuated the Board's restoration in a December 2012 rating decision.

Thereafter, in a March 2013 rating decision, the AOJ discontinued the Veteran's single 20 percent rating for her chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint, which was evaluated pursuant to Diagnostic Code 5257-5260, which pertains to lateral instability or recurrent subluxation and limitation of flexion, respectively, as of December 15, 2009.  The AOJ then awarded separate ratings for left knee instability, limitation of flexion, and limitation of extension.  Specifically, such rating decision awarded a 10 percent rating as of December 15, 2009, for left knee instability pursuant to Diagnostic Code 5257; a 10 percent rating as of December 15, 2009, and a noncompensable rating as of February 25, 2013, for limitation of flexion of the left knee pursuant to Diagnostic Code 5260; and a 20 percent rating as of December 15, 2009, and a 20 percent rating as of February 25, 2013, for limitation of extension of the left knee pursuant to Diagnostic Code 5003-5261.

In August 2015, the Board remanded the Veteran's claims for additional development.  Thereafter, in a December 2015 rating decision, the AOJ increased the Veteran's rating for instability of the left knee to 20 percent, effective July 29, 2015; increased her rating for limitation of flexion of the left knee to 10 percent, effective July 29, 2015; and decreased her rating for limitation of extension of the left knee to noncompensable, effective July 29, 2015. 

The Board notes that, despite the many adjustments to the ratings assigned to the various symptoms affecting the Veteran's left knee, higher ratings are still available for these symptoms.  As the Veteran is presumed to seek the maximum available benefit for a disability, her claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2015, the AOJ issued a rating decision finding that the evidence of record raised the issue of entitlement to a TDIU, and deferred adjudication of the claim pending additional development.  The Board has considered whether a claim for a TDIU has been submitted or raised by the evidence during the course of the appeal of the Veteran's rating claim.  If so, such a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the record reflects that the Veteran is currently employed, and that she has not specifically raised the issue of unemployability in the context of the claim for higher left knee ratings.  Consequently, the issue of entitlement to a TDIU has not been raised in connection with the rating claim on appeal.  However, as the pending claim for a TDIU has not been adjudicated by the AOJ, it is referred to the AOJ for appropriate disposition.

Finally, while the issues of entitlement to service connection for an acquired psychiatric disorder and a right knee disorder were also previously remanded by the Board in August 2015, such claims were granted in the December 2015 rating decision.  Therefore, they are no longer in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee disability has not resulted in ankylosis, recurrent subluxation prior to July 29, 2015, removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran's left knee meniscus symptomatology, including frequent episodes of locking, joint pain, and joint effusion, is contemplated in her currently assigned separate ratings for limitation of motion and instability.

3.  For the appeal period prior to December 15, 2009, the Veteran's chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint resulted in subjective complaints of pain, stiffness, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 115 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion, and no more than slight instability; without evidence of limitation of extension.

4.  For the appeal period from December 15, 2009, to July 29, 2015, the Veteran's left knee instability results in no more than slight lateral instability and, as of July 29, 2015, such results in no more than moderate lateral instability or recurrent subluxation.   

5.  For the appeal period from December 15, 2009, to February 25, 2013, the Veteran's limitation of flexion of the left knee was productive of limitation of flexion to no more than 45 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.

6.  For the appeal period from February 25, 2013 to July 29, 2015, the Veteran's limitation of flexion of the left knee was productive of limitation of flexion to no more than 65 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.

7.  As of July 29, 2015, the Veteran's limitation of flexion of the left knee was productive of limitation of flexion to no more than 60 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.

8.  For the appeal period from December 15, 2009, to August 10, 2012, the Veteran's limitation of extension of the left knee was productive of limitation of extension to no more than 10 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.

9.  For the appeal period from August 10, 2012, to July 29, 2015, the Veteran's limitation of extension of the left knee was productive of limitation of extension to no more than 15 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.

10.  As of July 29, 2015, the Veteran's limitation of extension of the left knee was productive of limitation of extension to no more than 5 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.


CONCLUSIONS OF LAW

1.  For the appeal period prior to December 15, 2009, the criteria for a rating in excess of 10 percent for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257-5260 (2015).

2.  The criteria for an increased disability rating for left knee instability, rated as 10 percent disabling from December 15, 2009, to July 29, 2015, and 20 percent disabling thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an increased disability rating for limitation of flexion of the left knee, rated as 10 percent disabling from December 15, 2009 to February 25, 2013, noncompensably disabling from February 25, 2013, to July 29, 2015, and 10 percent disabling thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

4.  From December 15, 2009, to August 10, 2012, the criteria for a rating in excess of 10 percent for limitation of extension of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

5.  From August 10, 2012, to July 29, 2015, the criteria for a rating of 20 percent, but no higher, for limitation of extension of the left knee, were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

6.  As of July 29, 2015, the criteria for a compensable rating for limitation of extension of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations of her left knee in July 2007, December 2009, and February 2013.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  

The Board has considered the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The VA examination reports of record do not reflect active and passive range of motion testing in both weightbearing and nonweightbearing, as well as in passive and active range, nor was the range of motion of the right knee tested during the February 2013 examination.  However, the Board notes that the Veteran is  service-connected for both knees; as such, it would be impossible to test against the "undamaged" joint.  Additionally, joint testing for pain in both active and passive motion, in weight-bearing and nonweight-bearing, was accomplished during a July 2015 evaluation report by a non-VA medical professional, who examined the Veteran's left knee and submitted his findings on a VA Form 21-0960M-9, Knee and Lower Leg Disability Benefits Questionnaire.  As a result, a remand to evaluate the Veteran's left knee symptoms under Correia would result in an undue delay of the adjudication of her claim, since the most recent evaluation of the Veteran's left knee symptoms comports with the Correia holding.  

Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide her rating claim, or otherwise argued that her range of motion would have been further limited if tested in such capacities.  Consequently, as she has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.")  

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claim and no further examination is necessary.

As indicated previously, in December 2012, the Board remanded the case so that a new VA examination of the Veteran's left knee could be scheduled, and to obtain outstanding VA treatment records.  In August 2015, the Board remanded the case so that additional outstanding VA treatment records could be obtained.  Subsequent to such remands, all outstanding VA treatment records have been associated with the record.  Furthermore, the Veteran underwent a VA examination in February 2013 pursuant to the December 2012 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the December 2012 and August 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.               § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.              § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59. 

The Veteran filed a claim for a higher rating for her service-connected left knee disability on January 4, 2007.  The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from that date; otherwise, it is the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, evidence received within a year of the date of the filing of the Veteran's claim on January 4, 2007, will be considered.  

III.  Facts

An October 6, 2006 VA clinical record indicated that the Veteran had full active range of motion of the left knee.  Strength was normal at 5/5.  While formal stability testing was not accomplished, the VA treatment provider noted that there may be some instability of the lateral collateral ligament upon hearing the Veteran's description of her symptoms.  

The Veteran was afforded a VA examination of her left knee in July 2007.  She reported flare-ups of "mild to moderate" anterior knee pain several times a year, lasting from one day to "a few" days, with no additional limitation of motion.  She felt as though the knee joint popped out at times, and that it felt both unstable and stiff.  There was occasional swelling.  There were no restrictions on her activities of daily living, nor was there occupational impairment, as the Veteran worked at a desk job.  

On physical examination, there was painful motion and moderate crepitus.  There was no instability, patellar abnormality, or meniscus abnormality.  Active range of motion testing showed full extension and flexion limited to 120 degrees, with pain beginning at 115 degrees.  There was no additional limitation of motion upon repetitive motion testing.  

During a July 2008 physical medicine and rehabilitation consult, the Veteran reported occasional swelling of the joint, although such was not noted on examination.   A patellofemoral grind test was positive for deep pain.  An MRI conducted later that month showed a tear of the posterior horn of the lateral meniscus, as well as an abnormal signal from the patellofemoral cartilage and a contusion of the lateral femoral condyle.

An August 2008 VA clinical note documented a full range of motion of the left knee, with no effusion.  A December 2008 VA orthopedic surgery consultation noted no swelling, locking, or giving way of the knee joint.  There was painful motion, but range of motion was full, with no effusion and "good stability."  The meniscus tear was said to be stable, with all symptoms attributable to the Veteran's degenerative joint disease.

A September 2009 VA physical medicine consultation also noted a full range of motion with no swelling or laxity.  Some effusion was observed, and a patellofemoral grind test was positive.  The Veteran's pain was more severe when palpating the lateral rather than the medial joint line.

The Veteran was afforded a VA examination of her left knee on December 15, 2009.  She reported that she had flare-ups of pain 5 to 6 days per week, with additional limitation of motion and decrease in function.  Going up or down stairs were among the tasks that precipitated flare-ups.  She used a single-point cane for ambulation.  She reported that she was no longer working, but did not provide a reason as to why.  There was no effect on activities of daily living.  On physical examination, there was tenderness to palpation of the anterior surface of the knee, and "some" instability that was not quantified in terms of "slight," "moderate," or "severe."  Extension was limited to 10 degrees, and flexion was limited to 45 degrees.  There was additional pain with repetitive motion, as well as additional limitation of motion that was not quantified in terms of degrees.  Pain was the primary cause of the Veteran's limitation of motion.  She had to rest after walking approximately one block.  She could stand for 10 minutes without requiring rest. 

During a June 2010 VA physical therapy consult, the Veteran's extension was limited to 8 degrees, and flexion was limited to 105 degrees.  

During a July 2010 VA orthopedic surgery consultation, the Veteran reported that she had been laid off from work, and that she was taking classes for additional training in order to be a supervisor.  She reported swelling of the knee, without locking or giving way.  Examination of the knee showed "very slight" effusion.  Range of motion was said to be limited secondary to guarding of the knee, but extension was full, and the Veteran could flex her knee to at least 90 degrees.  There was tenderness to palpation of both the medial and lateral joint lines.

The Veteran began a course of cortisone injections into her left knee in the fall of 2010, with excellent results.  A November 2010 VA clinical record shows that the Veteran had full range of motion after the injection.  She reported that her pain and swelling were much improved, and that she could now walk on a treadmill three times a week.

The Veteran's improved symptoms remained until May 2012, when she reported for emergency treatment for leg pain of three weeks' duration.  She reported that her legs had begun to hurt after she increased the distance she walked during the day.  Physical examination showed a mildly antalgic gait, with no effusion.  

During an August 10, 2012 physical medicine and rehabilitation consult, extension was limited to 15 degrees, and flexion was limited to 100 degrees.  Such limitation was attributed to pain by the therapist.  Strength was diminished in the quadriceps and hamstring; in fact, the therapist noted that manual muscle strength testing of the left quads and hamstrings was "not consistent with ability to fully weight bear and to ambulate without deviation."   

The Veteran was afforded a VA general medical examination on February 25, 2013.  She reported that she was not working, but that she was a full-time student in early childhood education.  She reported flare-ups of left knee pain 3 to 4 times a year, which lasted 2-7 days.  During these flare-ups, her pain level was 8/10, and she reported almost total limitation of motion.  Range of motion testing showed flexion limited to 70 degrees.  Extension was limited to 10 degrees, with an additional 5 degrees of loss after repetitive motion testing.  Flexion was limited to 65 degrees after repetitive motion testing.  There was no swelling, laxity, effusion, deformity, atrophy, or instability.  Muscle strength was 4/5.  Stability testing showed that all ligaments were stable.  There was no history of subluxation or dislocation.  The Veteran did report frequent episodes of locking and pain which were attributed to her meniscus tear by the examiner; however, no effusion was reported or observed on examination.  The Veteran wore a brace on her left knee, and used a cane to ambulate.  

During a June 2013 VA orthopedic surgery consultation, the Veteran reported that standing, descending stairs, squatting, prolonged sitting, and prolonged standing exacerbated her symptoms.  She reported no catching or locking, but reported that the knee felt like it was about to pop out of place from time to time.  On physical examination, there was no effusion.  There was diffuse tenderness to palpation.  Active range of motion testing showed extension limited to 5 degrees and flexion limited to 110 degrees.  The knee was stable to varus and valgus stress.  Drawer testing was negative.  

During a physical therapy consult later in June 2013, the Veteran's active range of motion showed extension limited to 15 degrees and flexion limited to 75 degrees.  The knee joint was stable to varus and valgus stress.

In October 2013, the Veteran's extension was limited to 5 degrees, and her flexion was limited to 110 degrees.  The ligaments of the knee joint were stable.  

The Veteran's symptoms were essentially the same upon VA clinical evaluation in January 2014 and April 2014.  In August 2014, the Veteran reported that she was working for the United States Postal Service as a mail sorter.  

In July 2015, a non-VA treatment provider evaluated the Veteran's left knee symptoms, and submitted his findings on a VA Disability Benefits Questionnaire for the knee and lower leg.  Extension was limited to 5 degrees and flexion was limited to 60 degrees.  Painful motion was noted on both active range of motion and passive range of motion, and in weightbearing and non-weightbearing.  The Veteran's ability to engage in prolonged ambulation, sitting and standing were impaired.  Strength was 3/5, but no muscle atrophy was noted.  There was moderate subluxation and moderate instability of the ligaments on physical examination.  The examiner also noted that the Veteran had a meniscus condition, which resulted in frequent episodes of joint pain.  No other symptoms, to include meniscal dislocation, meniscal tear, frequent episodes of joint "locking, and frequent episodes of joint effusion, were noted.

IV.  Analysis

Given the many adjustments to the ratings assigned to the manifestations of the Veteran's left knee disability since the commencement of the appeal period, the following analysis addresses each manifestation individually in determining whether a higher rating is warranted at any point during the appeal period.  However, prior to such analysis, the Board has considered the Court's and the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holdings in Murray v. Shinseki, 24 Vet. App. 420 (2011), and Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), respectively.

In this regard, in June 2011, both the Court, in Murray, and Federal Circuit, in Read, considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability. 

In Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation. Id.  

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code. The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101(16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise." Id.   The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service-connected even though the Diagnostic Code may have changed. Id.  

 Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped." Id.  

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service-connected for the disability at issue.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms would fall short of the holding in Read.  Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

In the present case, the Board finds that service connection for the Veteran's left knee disability has remained in effect for more than 20 years at the time of the March 2013 rating decision that changed the Diagnostic Code and, thus, it is protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  Here, as in Read, the same left knee disability is involved in both the initial RO disability determination labeled as chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint and the March 2013 and subsequent decisions that focuses on the manifestations of such disability, to include instability/subluxation, limitation of flexion, and limitation of extension.  The Board has not concluded that the Veteran's left knee disability previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read, i.e., that service connection for the left knee disability is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance.  Furthermore, per Murray, the Veteran's rating for her left knee disability was not reduced.  In this regard, the Veteran's left knee disability has remained service-connected since June 8, 1982, and she has been in receipt of a 20 percent rating since December 7, 2004, with an increase to a 30 percent combined rating by assigning separate ratings as of December 15, 2009.  Therefore, the reassignment of the Diagnostic Codes for her service-connected left knee disability did not sever service connection or act to reduce her disability rating and, thus, was not improper.

A.  Painful Motion

Prior to December 15, 2009, the Veteran was in receipt of a 20 percent disability rating for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint pursuant to Diagnostic Code 5257-5260, which pertains to lateral instability or recurrent subluxation and limitation of flexion, respectively.  In this regard, a review of the record reflects that such rating was assigned for painful motion, evaluated as 10 percent disabling, and slight lateral instability, evaluated as 10 percent disabling.  Rather than assign two separate 10 percent ratings, the AOJ assigned a single 20 percent rating in the April 2005 rating decision.  Consequently, with regard to painful motion, for the appeal period prior to December 15, 2009, the Veteran had essentially been assigned a 10 percent rating pursuant to Diagnostic Code 5260.

However, the Board finds that, prior to such date, the evidence does not establish that the Veteran ever had limitation of extension of the left knee joint to greater than 5 degrees, or flexion limited to 45 degrees or less, prior to December 15, 2009; thus, the criteria for a compensable evaluation under DC 5261 or 5260, respectively, were not met.  In this regard, the Board has considered the fact that, upon examination in July 2007, pain began at 115 degrees of flexion; however, despite the presence of such pain, the Veteran was able to flex her knee to 120 degrees.  Consequently, such pain did not further limit her flexion to a compensable degree.  See Mitchell, supra (although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."); DeLuca, supra.  Consequently, the Board finds that, prior to December 15, 2009, the Veteran's left knee degenerative joint disease was manifested by painful motion with a noncompensable limitation of motion, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Therefore, such disability has been assigned a 10 percent rating as a result of painful motion with noncompensable limitation of motion.  38 C.F.R. § 4.71, DC 5010.  A higher disability rating of 20 percent is not warranted under DC 5010, as there is no X-ray evidence of involvement of 2 or more major joints.  

B.  Limitation of Flexion

A separate rating of 10 percent for limitation of flexion became effective on December 15, 2009, the earliest date upon which it became factually ascertainable that there was a compensable limitation of flexion.  From February 25, 2013, to July 29, 2015, a noncompensable rating was assigned for limitation of flexion; and on July 29, 2015, the Veteran's rating for limitation of flexion was once again increased to 10 percent.  

Flexion has not been limited to 30 degrees or less at any point since December 15, 2009, nor has such limitation been approximated as a result of pain or functional loss.  Thus, a rating in excess of 10 percent from December 15, 2009, to February 25, 2013, and since July 29, 2015, is not warranted.  

For the period from February 25, 2013 to July 29, 2015, flexion was not limited to 45 degrees or less, nor was such approximated as a result of pain or functional loss. Although pain has been the primary factor in the Veteran's limitation of motion, pain has not been shown to limit the Veteran's range of motion so significantly that the criteria for the next higher rating are approximated.  As such, the Board finds that a compensable rating for limitation of flexion from February 25, 2013 to July 29, 2015 is not warranted.

In reaching such determination, the Board notes that Burton, supra, requires consideration of 38 C.F.R. § 4.59, which states that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  In the instant case, while the Veteran was assigned a noncompensable rating based on limitation of flexion of her left knee from February 25, 2013 to July 29, 2015, she was concurrently in receipt of a 20 percent rating based on limitation of extension and, thus, assigned at least the minimum compensable rating for her left knee disability.  Therefore, to assign a compensable rating under Diagnostic Code 5260 based on the same manifestations would be tantamount to pyramiding.  Thus, it is prohibited.  See Esteban, supra.

C.  Limitation of Extension

A separate rating for limitation of extension became effective on December 15, 2009, with the following ratings assigned: 10 percent disabling from December 15, 2009 to February 25, 2013, 20 percent disabling from February 25, 2013, to July 29, 2015, and noncompensably disabling thereafter.

In the instant case, the December 2009 VA examination revealed extension limited to 10 degrees.  Additionally, in June 2010, the Veteran had extension limited to 8 degrees; however, she had full extension a month later in July 2010 as well as in November 2010.  However, on August 10, 2012, the Veteran's extension was limited to 15 degrees, which was primarily attributed to pain by her treatment provider.  As of the February 25, 2013, VA examination, extension was limited to 10 degrees, with an additional 5 degrees of loss after repetitive motion testing.  On two separate occasions in June 2013, the Veteran had extension limited to 5 and 15 degrees.  In October 2013, with similar findings noted in 2014 treatment records, extension was limited to 5 degrees.  Finally, upon examination in July 2015, the Veteran's extension was limited to 5 degrees.  

Applying the rating criteria to such findings, the Board finds that, prior to August 10, 2012, the Veteran is not entitled to a rating in excess of 10 percent for her limitation of extension of the left knee.  In this regard, none of the findings dated prior to such date resulted in extension limited to 15 degrees or greater, even in contemplation of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.

However, as of August 10, 2012, a 20 percent rating for limitation of extension of the left knee is warranted.  In this regard, extension was limited to 15 degrees on August 10, 2012.  Similarly, while extension was limited to 10 degrees on VA examination in February 2013, after repetitive motion testing, extension was limited an additional 5 degrees, i.e., to 15 degrees.  See Mitchell, supra.  Such a finding was also noted in June 2013.  Therefore, as of August 10, 2012, a 20 percent rating for extension is warranted.

However, as of July 29, 2015, the Veteran's extension was limited only to 5 degrees, even in contemplation of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.  Therefore, she is not entitled to a compensable rating as of such date. 

D.  Instability

Prior to December 15, 2009, the Veteran was in receipt of a 20 percent disability rating for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint pursuant to Diagnostic Code 5257-5260, which pertains to lateral instability or recurrent subluxation and limitation of flexion, respectively.  In this regard, a review of the record reflects that such rating was assigned for painful motion, evaluated as 10 percent disabling, and slight lateral instability, evaluated as 10 percent disabling.  Rather than assign two separate 10 percent ratings, the AOJ assigned a single 20 percent rating in the April 2005 rating decision.  Consequently, with regard to lateral instability or recurrent subluxation, for the appeal period prior to December 15, 2009, the Veteran had essentially been assigned a 10 percent rating pursuant to Diagnostic Code 5257.  Thereafter, a separate 10 percent rating was assigned as of December 15, 2009, which was increased to 20 percent as of July 29, 2015.

The Board notes that the Veteran has frequently reported that her knee feels unstable.  She is competent to report such symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. at 465, 470 (1994).  She is not, however, competent to identify a specific level of disability relating her left knee disability to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected left knee disabilities.

In this regard, in October 2006, while formal stability testing was not accomplished, the VA treatment provider noted that there may be some instability of the lateral collateral ligament upon hearing the Veteran's description of her symptoms.  However, upon VA examination in July 2007, there was no instability or patellar abnormality despite the Veteran's complaints of feelings of instability.  Similarly, in December 2008, it was noted that she had good stability and, in September 2009, there was no laxity.  However, upon VA examination in December 2009, the examiner observed "some" instability that was not quantified in terms of "slight," "moderate," or "severe."  At the February 2013 VA examination, stability testing showed that all ligaments were stable.  There was no history of subluxation or dislocation.  Similarly, in June 2013, the knee was stable to varus and valgus stress, and drawer testing was negative.  Additionally, in October 2013, with similar findings in 2014 treatment records, the ligaments of the Veteran's knee were noted to be stable.  Finally, as of July 29, 2015, examination of her knee revealed moderate subluxation and moderate instability of the ligaments.

Therefore, based on the foregoing, the Board finds that, for the appeal period prior to July 29, 2015, the Veteran's left knee instability results in no more than slight lateral instability and, as of July 29, 2015, such results in no more than moderate lateral instability or recurrent subluxation.  Consequently, increased ratings for such manifestation of the Veteran's left knee disability is not warranted.

E.  Other Considerations

The Board has also considered whether the Veteran is entitled to any additional separate ratings for her left knee disability.  In this regard, while she has not undergone the removal of semilunar cartilage, the evidence reflects that an MRI conducted in August 2008 revealed a tear of the posterior horn of the lateral meniscus.  Additionally, at the February 2013 VA examination, she reported frequent episodes of locking and pain which were attributed to her meniscus tear by the examiner; however, no effusion was reported or observed on examination.  Finally, the July 2015 examiner noted that the Veteran had a meniscus condition, which resulted in frequent episodes of joint pain.  No other symptoms, to include meniscal dislocation, meniscal tear, frequent episodes of joint "locking, and frequent episodes of joint effusion, were noted.

Therefore, as the Veteran has not had surgery on her meniscus, Diagnostic Code 5259, pertaining to the removal of semilunar cartilage, is not for consideration.  However, the Board has considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5258, which provides a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.   

In this regard, the Board finds that, to assign separate ratings under Diagnostic Code 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  Initially, the Board observes that a VA orthopedic surgeon noted in December 2008 that the Veteran's meniscus tear was asymptomatic, and that all of her symptoms were attributable to her degenerative joint disease.  Furthermore, while she reports occasional swelling, pain, and locking, such symptomatology results in functional impairment of limited motion and instability, for which she is already in receipt of separate ratings.  Specifically, locking may result in limitation of motion, i.e., the inability to fully extend or flex the knee due to a locked joint, or instability.  Furthermore, pain and effusion may also limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Specifically, 38 C.F.R. § 4.45 indicates that, with respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  (Emphasis added).  Consequently, any meniscal symptomatology that the Veterna may have experienced during the appeal period is already contemplated in her currently assigned ratings based on limitation of motion and instability.  Therefore, based on the foregoing, the Board finds that a separate rating under Diagnostic Code 5258 are not warranted.  

Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.

The Board notes that the Veteran's muscle strength has progressively diminished on successive examinations; however, both the February 2013 and July 2015 examiners stated that there was no muscle atrophy in the quadriceps or hamstrings.  Thus, Diagnostic Code 5314 is not for application.

The Veteran has credibly reported symptoms of left knee pain and limitation of motion, weakness, and fatigability.  These complaints are credible and consistent with the medical evidence of record.  The Board notes, however, that these symptoms are contemplated in the various ratings assigned throughout the appeal.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.  There is no probative evidence to support a finding that, at any point during the appeal, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a higher rating under any applicable DC predicated on limitation of motion. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's left knee disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe her disability.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's separate ratings for painful, limited motion and instability contemplate such symptoms as well as their resulting functional impairment, to include standing, sitting, and walking.

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected left knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447  (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest that the Veteran's service-connected left knee disability has rendered her unemployable.  As recently as January 2015, the Veteran was employed by the U.S. Postal Service, and she has not provided affirmative evidence that her left knee disability precludes her from engaging in substantially gainful employment since that time.  The AOJ determined that the evidence of record raised the question of entitlement to a TDIU, and deferred adjudication of such claim in a December 2015 rating decision.  Inasmuch as the Veteran has not asserted that her left knee symptoms have negatively impacted her employability, and since the Veteran is apparently still employed, the Board finds that Rice is inapplicable to this case and need not be further addressed.

In making the foregoing determinations, the Board has resolved all doubt in favor of the Veteran.  However, to the extent that the Board has denied any higher or separate ratings, the Board finds that the benefit of the doubt doctrine is not applicable and these portions of the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A disability rating in excess of 20 percent for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint prior to December 15, 2009, is denied.

An increased disability rating for left knee instability, rated as 10 percent disabling from December 15, 2009, to July 29, 2015, and 20 percent disabling thereafter, is denied.

An increased disability rating for limitation of flexion of the left knee, rated as 10 percent disabling from December 15, 2009 to February 25, 2013, noncompensably disabling from February 25, 2013, to July 29, 2015, and 10 percent disabling thereafter, is denied.

An increased disability rating for limitation of extension of the left knee, rated as 10 percent disabling from December 15, 2009 to August 10, 2012, is denied.

An increased disability rating for limitation of extension of the left knee of 20 percent, but no higher, is granted from August 10, 2012, to July 29, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.

An increased disability rating for limitation of extension of the left knee, rated as noncompensably disabling as of July 29, 2015, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


